
	
		I
		111th CONGRESS
		1st Session
		H. R. 619
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr.
			 Grijalva) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to remove
		  the exclusion from medical assistance under the Medicaid Program of items and
		  services for patients in an institution for mental diseases.
	
	
		1.Removal of Medicaid exclusion
			 from medical assistance of items and services furnished to patients in an
			 institution for mental diseases
			(a)In
			 generalThe first sentence of section 1905(a) of the Social
			 Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph
			 (28)—
				(1)by striking
			 such term does not include— and (A) any and
			 inserting such term does not include any;
				(2)by striking
			 ; or and inserting a period; and
				(3)by striking
			 subparagraph (B).
				(b)Conforming
			 amendments To permit medical assistance for IMD patients under 65 years of
			 ageThe following provisions of such Act are each amended by
			 striking 65 years of age or older each place it appears:
				(1)Paragraphs (20)
			 and (21) of section 1902(a) (42 U.S.C. 1396b(a)).
				(2)Section
			 1905(a)(14) (42 U.S.C. 1396d(a)(14)).
				(3)Section
			 1919(d)(7)(B)(i)(I) (42 U.S.C. 1396r(d)(7)(B)(i)(I)).
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009, and shall apply to items and services furnished on or after
			 such date.
			
